It is insisted the exception reserved to the oral charge of the court presents reversible error under Ex parte Williams,213 Ala. 121, 104 So. 282, and Perry v. State, 211 Ala. 458,100 So. 842. But the language of the court here excepted to is not that involved in the above-cited authorities. As said in Perry v. State, supra, in cases involving the plea of self-defense, as to the elements of necessity, real or apparent, of taking life, and that there was no reasonable avenue of escape, "the burden in some sort" rests upon the defendant, but an instruction that the defendant must prove these two elements, to the reasonable satisfaction of the jury, rested the burden too heavily upon him. The language here excepted to does not go to this extent. This excerpt from the oral charge did not deal with the measure or extent of this burden and may have needed amplification, which defendant could have obtained by requested instructions. But the language of the charge here complained of was correct so far as it went, and the exception presents, therefore, no reversible error.
The writ will be denied.
Writ denied.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.